Name: Commission Regulation (EEC) No 210/88 of 26 January 1988 amending Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice
 Type: Regulation
 Subject Matter: information technology and data processing;  tariff policy;  plant product;  trade;  beverages and sugar
 Date Published: nan

 27 . 1 . 88 Official Journal of the European Communities No L 21 /7 COMMISSION REGULATION (EEC) No 210/88 of 26 January 1988 amending Regulation (EEC) No 3518/86 on specific surveillance measures appli ­ cable to imports of orange juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3909/87 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 3518/86 (3), as amended by Regulation (EEC) No 361 2/87 (4), as a specific surveillance measure made import licences for orange juice compulsory ; Whereas third countries are still offering orange juice on the Community market at prices lower than those of Community producers ; whereas experience has shown that imports are for the most part made in the form of frozen concentrated juice or in other presentations ; whereas the field of application of the specific surveil ­ lance measures should therefore be restricted to those products and to those presentations ; Whereas the security for licences should be reduced in order to bring down the administrative costs borne by traders ; 1 . Article 1 is replaced by the following : 'Article 1 Any release for free circulation in the Community of orange juice covered by codes 2009 11 11 , 2009 11 19 , 2009 19 11 and 2009 19 19 of the combined nomen ­ clature shall be subject to presentation of an import licence issued by Member States to all applicants wherever they are established in the Community. Licences shall be valid throughout the Community'. 2 . In Article 2 ( 1 ) '2 ECU' is replaced by ' 1,2 ECU'. 3 . The following subparagraph is added to Article 3 ( 1 ). 'Applications for licences may be made on Thursdays and Fridays only'. 4. Article 5 is replaced by the following : 'Article 5 Member States shall notify the Commission of  the quantities of orange juice for which import licence applications have been made and  the countries of origin, broken down by combined nomenclature code . The information shall be notified by telex Mondays in respect of applications lodged on the previous Thursday and Friday. If no applications were made during the previous week, the Member State shall also inform the Commission of that fact by telex on the day indicated above.' Whereas communications from the Member States should be kept to the minimum required for determining the surveillance measures in question, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3518/86 is hereby amended as follows : Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. It shall apply with effect from 11 February 1988 . (') OJ No L 49 , 27. 2 . 1986, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p . 20 . (3) OJ No L 325, 10 . 11 . 1986, p . 14 . (4) OJ No L 335, 28 . 11 . 1986, p . 15 . No L 21 /8 Official Journal of the European Communities 27. 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1988 . For the Commission Frans ANDRIESSEN Vice-President